Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are currently pending and are presented for examination on the merits.

Double Patenting
The Terminal Disclaimer filed on 1/28/2021 is acknowledged, and overcomes the previously entered double Patenting rejection.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update. The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without significantly more or practical application.
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-14 are directed to a process, system, and product that recite a fundamental economic practice, and therefore a method of organizing human activity. More particularly, the claims recite inventions directed to a method of acquiring a token associated with a user telephone device, verifying the token and using it to complete the transaction. Caller ID has long been used to identify a telephone number of a telephone device, manually and via mental steps.  Tokens have long been associated with a particular device, generated upon request, verified, and used to complete a transaction. Limitations such as geographically limiting the use of the token, are also a long or widely held commercial practice (See, e.g., US 20140025958; US 20010055393; US 2015/ 0248573, US 20160301680; US 9721147).  As such, the invention continues to be drawn towards an abstract idea under Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the 
Under part 2B, the claim limitations, taken individually and as a whole, do not amount to significantly more than the abstract idea itself. The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility. See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed.Cir.2016) 
Courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.

Claim 10-14 are further rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory computer readable medium,” and therefore, include transitory signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 2013/0245172 to Shablygin et al., in view of 2014/0025958.
With respect to Claims 1, 6, and 11, Shablygin teaches a method, computer readable medium; and a system (Abstract; FIG. 6, 8a-e), comprising: a memory comprising instructions ([0094]); an interface (FIGS. 6, 18-21) configured to: receive, from a user telephone device, a request to complete a transaction ([0116]; FIGS. 12) using a token associated ([0013],”receiving a request to generate an active token based on user identifier; [0016]) with the user telephone device ([0128]; [0144]; FIG. 8c,d,e) a processor communicatively coupled to the memory and the interface ([0139-140];FIG. 6), the processor configured, when executing the instructions, to determine one or more tokens associated with the user telephone device ([0144];[0321-23]); wherein the interface is further configured to: send, to an issuer server, a verification request for the token ([0131-35];[0240]; [0321-23], two-way authentication); and receive, in response to the verification request, translated information associated with the token ([0131-35];[0240];[0321-23], encryption); and wherein the processor is further configured to complete the transaction using the translated information. ([0240])
Shablygin fails to teach wherein the token is associated with a telephone number of the user’s mobile device, and usage of the selected token is verified against one or more rules indicating a geographical boundary outside of which it may not be used. Calman teaches association with an identifier of mobile device or personal account number. [0020]  Calman further teaches geographically limited tokens. [0025];[0054]  Calman discusses the desire for customers to use their mobile device during transactions, when offline, and the need for security when using tokens. [0002-04]  As such, it would have been obvious to an ordinary artisan to modify the teachings of Shablygin to include association by telephone number, and geographically limiting use of the selected token, in order to provide greater access and security.

With respect to Claim 3, 8, 13, Shablygin teaches wherein the request is received via a telephone call that includes the user telephone device. [0103]
With respect to Claim 4, 9, 14, Shablygin teaches wherein the request is received via a short message service (SMS) text message sent from the user telephone device. [0144]
With respect to Claim 5, 10, Shablygin teaches wherein the token is associated with financial account information. ([0256-60])

Response to Remarks
Applicant’s remarks submitted on 1/28/2021 have been considered, but are not persuasive where rejections/objections are maintained.  The terminal disclaimer filed on 1/28/2021 overcomes the previously presented double patenting rejection.  The claims are generally unamended.  The remarks predominately argue that the claims should be allowed, as were the parent claims.  However, the instant claims differ from the issued claims of the parent, at least by omitting recitation directed to determining and replacing a compromised token, and “account type for the account . . . a history of transactions that used the first (or second) token.”  In other words the issued parent claims recited ABCDE, whereas the instant claims recite ABCD.  The totality of the recited limitations in the parent gave rise to a practical application as expressed in 
As per the prior art rejections, the Claims have not been amended; therefore the rejection is maintained.  The existing combination would teach one of ordinary skill in the art armed with the state of the art at the time of filing each and every limitation of the pending claims.  It was known in the art, for example, to determine a telephone number of a telephone device using caller ID.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696